Wisslow, J.
In this case the state relied for conviction almost entirely upon circumstantial evidence. As to the-defendant Ilenry there was, in addition to the circumstantial evidence, some proof of an admission of the fact, but as to Shepard Kollooh the evidence was exclusively circumstantial. There are two legal principles applicable to *665such evidence, which are very well established: First, that each of the several circumstances, upon which the conclusion of guilt necessarily depends must be proven beyond a reasonable doubt; and, second, that they must not only point with moral certainty to the guilt of the defendant, but must exclude, to a moral certainty, every other reasonable hypothesis. Comm. v. Webster, 5 Cush. 295, 52 Am. Dec. 711, and cases cited in note; 3 Rice, Ev. §§ 346-348. Instructions embodying these principles were requested on behalf of the defendants, and refused. Nor was the substance of either of them given. Upon the subject of circumstantial evidence, the court instructed the jury as follows: “ Circumstantial evidence tending to establish the guilt of the accused is always competent, and is to be considered by the jury in connection with all the evidence, and given such weight and effect as the jury believe it should receive, in view of all the facts as established to their satisfaction by all the evidence, and no more. Crimes that are perpetrated in secret and under cover of darkness are frequently, perhaps usually, of necessity proven, if at all, in whole or in part from circumstances that tend, when construed in connection with each other or with other established facts, to establish the guilt of the accused. So far as proof of guilt necessarily depends upon proof of circumstances tending to establish guilt, the rule of law is that to warrant a verdict of guilty the jury should be satisfied that such circumstances proven must, when given a reasonable construction, point with a moral certainty to the guilt of the accused; that they must, construed together and construed in connection with the facts established by other or positive evidence, if any there be, be consistent with the guilt of the accused and inconsistent with his innocence. This rule, so far as it is applicable to the evidence in the present case, should be remembered and observed; but you are cautioned that it does not follow *666from this rule that every circumstance proven by the state in a particular case must necessarily point to the defendant’s guilt, because circumstances may be proven to have transpired which have no necessary connection with others, nor with the guilt or innocence of any particular person. But the substance and effect of the rule is, so far as applicable to the case before you, that upon the whole evidence in the case, whether direct and positive, or circumstantial only, or both, you must be convinced of the defendants’ guilt beyond a reasonable doubt, in order to justify a verdict of guilty; and, if not satisfied that your verdict should be guilty, a verdict of not guilty must necessarily follow.”
It will readily be seen that the two legal principles before cited were not given to the jury, either in substance or effect. As before observed, the evidence against Shejym'd JCollovh was purely circumstantial, so that there can be no doubt of the application of these principles to his case. As to Ilmry ICollock, there was proof of an admission by him in addition to the circumstantial evidence. This admission was strenuously denied, and in case the jury disbelieved that it was ever made, as they might reasonably do, then the case against him also was purely circumstantial, and he also should have the benefit of the proper instructions on the subject of circumstantial evidence.
Other questions are raised, but are not deemed necessary to be decided. We deem it proper, however, to say that the charge seems to treat the alleged admission of Ilenry as evidence against both defendants. It is, of course, only evidence'against Ilenry. And, as to the alleged admission of previously burning Springer’s hay and poisoning his horses, they manifestly only bear upon the question of Henry’s malice, and do not-tend to prove the commission of the crime charged. These limitations should be given to the jury upon another trial.
By the Gov/rt.— Judgment reversed, and cause remanded *667for a new trial. The warden of the state prison will surrender the plaintiffs in error to the sheriff of Portage ■county, who will hold them in custody until they shall be ■discharged by due course of law.